Name: Commission Regulation (EEC) No 2935/93 of 25 October 1993 amending Regulation (EEC) No 1198/93 increasing to 3 700 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 265/18 Official Journal of the European Communities 26. 10. 93 COMMISSION REGULATION (EEC) No 2935/93 of 25 October 1993 amending Regulation (EEC) No 1198/93 increasing to 3 700 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 1 198/93 (4), as last amended by Regulation (EEC) No 2830/93 (% opened a standing invitation to tender for the export of 3 500 000 tonnes of bread-making wheat held by the French intervention agency ; whereas, in a communica ­ tion of 14 October 1993, France informed the Commis ­ sion of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the French intervention agency for which a standing invita ­ tion to tender for export has been opened should be increased to 3 700 000 tonnes : HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1198/93 is replaced by the following : Article 2 1 . The invitation to tender shall cover a maximum of 3 700 000 tonnes of bread-making wheat to be exported to all third countries. Customs export forma ­ lities must be completed during the period 1 July 1993 to 31 January 1994. 2. The regions in which the 3 700 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1198/93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. \ Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1198/93 must therefore be amended : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22. 0 OJ No L 191 , 31 . 7. 1993, p. 76. (4 OJ No L 122, 18 . 5. 1993, p. 23. 0 OJ No L 258, 16. 10 . 1993, p . 19 . 26. 10 . 93 Official Journal of the European Communities No L 265/19 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 223 000 Bordeaux 55 000 Clermont-Ferrand 10 000 ChÃ ¢lons-sur-Marne 544 000 Dijon 106 000 Lille 427 000 Lyon 18 000 Nancy 70 000 Nantes 105 000 OrlÃ ©ans 920 000 Paris 285 000 Poitiers 385 000 Rennes 95 000 Rouen 408 000 Toulouse 49 000'